 

Exhibit 10.ac

 

 

TRUSTMARK CORPORATION

TIME-BASED RESTRICTED STOCK UNIT AGREEMENT

(Director)

 

Granted <<grant date>>

 

This Time-Based Restricted Stock Unit Agreement (“Agreement”) between you and
Trustmark Corporation, a Mississippi corporation (“Trustmark”), evidences a
grant of Restricted Stock Units (the “Award”) under the Trustmark Corporation
Amended and Restated Stock and Incentive Compensation Plan (the “Plan”), as
of  <<grant date>> (the “Award Date”). This Agreement is subject to the terms
and conditions of the Plan. In the event of any inconsistency or conflict
between this Award Agreement and the Plan, the Plan shall govern.

 

WHEREAS, Trustmark maintains the Plan under which the Committee or Board may,
among other things, award Restricted Stock Units to such members of the Board of
Trustmark and its Subsidiaries as the Committee or Board may determine, subject
to terms, conditions and restrictions as it may deem appropriate; and

 

WHEREAS, pursuant to the Plan, Trustmark, upon recommendation by the Committee
and approval by Trustmark’s Board, grants the Award to you subject to the terms
of this Agreement and acceptance by you of this Agreement.

 

NOW THEREFORE, in consideration of the services and benefits that you will
provide to Trustmark and its Subsidiaries, the parties hereby agree as follows:

 

 

1.

Definitions. Capitalized terms used herein shall have the meanings ascribed to
them in the Plan, except as otherwise defined in this Agreement.

 

 

2.

Grant of the Award. Trustmark hereby grants you an Award of the number of
Restricted Stock Units set forth on your summary page for restricted stock units
on the internet hosting website designated by Trustmark for the Plan, subject to
the terms of this Agreement and acceptance by you of this Agreement. This
Agreement shall not become legally binding unless you have accepted this
Agreement by the Agreement due date noted with respect to the Award on the
internet hosting website designated by Trustmark for the Plan (or such later
date as the Chairman of the Committee may accept). If you fail to timely accept
this Agreement, the Award shall be cancelled and forfeited.

 

3.Vesting.  Your Award shall vest as follows:

 

 

(a)

General Vesting. Except as otherwise provided in Sections 3(b) and 4 below, your
Award shall vest on <<vesting date>> (the “Vesting Date”) if you remain a member
of the Board of Directors of Trustmark or one of its Subsidiaries continuously
through the Vesting Date.

 

(b)

Qualifying Termination or Change in Control. If a Qualifying Termination (as
defined below) or a Change in Control (as defined below) occurs, in each case
prior to the Vesting Date, and if you have not previously forfeited your Award
under Section 4, one hundred percent (100%) of all Restricted Stock Units shall
vest on the date of your Qualifying Termination or the Change in Control, as
applicable.

“Qualifying Termination” means one of the following events, where there is no
Cause for Trustmark to terminate your service:

 

i.

Termination without Cause. An involuntary termination of your service as a
member of the Board of Directors with Trustmark and its Subsidiaries;

 

 

 

--------------------------------------------------------------------------------

 

 

ii.

Retirement. A termination of your service as a member of the Board of Directors
with Trustmark and its Subsidiaries due to your retirement with the consent of
the Committee or its delegate, at or after age  seventy (70);

 

iii.

Death. A termination of your service as a member of the Board of Directors with
Trustmark and its Subsidiaries due to your death;

 

iv.

Disability. A termination of your service as a member of the Board of Directors
with Trustmark and its Subsidiaries due to your disability as defined in Treas.
Reg. § 1.409A-3(i)(4); or

 

v.

End of Term Last Elected. A termination of your service as a member of the Board
of Directors with Trustmark and its Subsidiaries at the end of the term for
which you were last elected.

As used in this Agreement, “Change in Control” means a Change in Control, as
defined in the Plan, where there is no Cause for Trustmark to terminate your
service.

4.Forfeiture.

 

(a)

Cessation of Service. If your service as a member of the Board of Directors of
Trustmark and its Subsidiaries terminates prior to the Vesting Date and Section
3(b) does not apply, the Restricted Stock Units shall be immediately and
automatically forfeited.  

 

(b)

Termination for Cause. If your service is terminated for Cause before your
Restricted Stock Units are settled, and notwithstanding any other provision of
this Agreement, you shall immediately forfeit all Restricted Stock Units,
whether or not vested, and no Shares shall be issued or Dividend Equivalent (as
defined below) shall be paid.

 

5.

Voting Rights. The Restricted Stock Units are not shares of stock.  Therefore,
you and any person claiming under or through you, do not possess any voting or
other shareholder rights by reason or receiving Restricted Stock Units pursuant
to this Agreement unless and until the Restricted Stock Units are settled in
Shares pursuant to Section 8 hereof.

 

 

6.

Dividend Equivalent. If Trustmark declares and pays a dividend in respect of its
Stock and, on the record date for such dividend, you hold Restricted Stock Units
granted pursuant to this Agreement, Trustmark shall grant you an unvested right
to receive an amount (the “Dividend Equivalent”) equal to the cash dividends you
would have received if you were the holder of record, as of such record date, of
the number of Shares related to the Restricted Stock Units that you hold as of
such record date. Your Dividend Equivalent will vest if, when and to the extent
that the related Restricted Stock Units vest and will be paid to you within the
Settlement Period (as defined below). No interest will be paid with respect to
Dividend Equivalents. If any portion of the Restricted Stock Units are
forfeited, your Dividend Equivalent shall also be forfeited in the same
proportion.

 

 

7.

No Right to Continued Service. Nothing in this Agreement or the Plan shall
interfere with or limit in any way the right of Trustmark’s shareholders to
terminate your service on the Board of Directors of Trustmark Corporation or any
of its Subsidiaries, nor confer upon you any right to continue service on the
Board of Directors of Trustmark Corporation or any of its Subsidiaries.  

 

 

8.

Settlement. Trustmark shall issue Shares corresponding to vested Restricted
Stock Units as soon as practicable but, in any event, no later than <<end of
settlement period>> (such period, the “Settlement Period”). No fractional Shares
shall be issued, and the Committee, in its discretion, shall determine whether
cash will be issued in lieu of fractional Shares or whether such fractional
Shares will be forfeited or otherwise eliminated.

 

 

9.

No Transfer Rights. Restricted Stock Units may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of in any manner other
than by will or by the laws of decent and distribution or court order or unless
otherwise permitted by the Committee on a case-by-case basis.

 

--------------------------------------------------------------------------------

 

 

 

10.

Internal Revenue Code Section 409A. It is intended that this Agreement and the
Restricted Stock Units comply with, or are exempt from, the requirements of
Section 409A of the Code (“Section 409A”), and this Agreement and the Plan shall
be administered in a manner consistent with the foregoing intent.

 

 

11.

Taxes. You acknowledge that there will be tax consequences with respect to the
Award, and you should consult a tax adviser regarding your tax obligations.
Trustmark will not withhold taxes from the award of Shares or the payment of
your Dividend Equivalents upon vesting or settlement of your Restricted Stock
Units and Dividend Equivalents. You are solely responsible for paying all
required taxes with respect to your Award.

 

 

12.

Compliance with Laws. The grant of the Restricted Stock Units and the issuance
of any Shares pursuant to this Agreement shall be subject to, and shall comply
with, any applicable requirements of any U.S. securities and other federal laws,
rules and regulations and any other law, rule or regulation or exchange
requirement applicable thereto. Trustmark reserves the right to impose other
requirements on your participation in the Plan, on the Restricted Stock Units
and on any Shares acquired under the Plan, to the extent Trustmark determines it
is necessary or advisable to comply with applicable law or facilitate the
administration of the Plan, and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.
Notwithstanding any other provision of this Agreement, Trustmark shall not be
obligated to issue any Shares pursuant to this Agreement if the issuance thereof
would result in a violation of any law.

 

 

13.

Miscellaneous.  

 

 

(a)

Counterparts and Electronic Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but such counterparts,
when taken together, shall constitute one agreement. This Agreement may be
executed by a party's signature transmitted by electronic means, including
through electronic acknowledgement, and copies of this Agreement executed and
delivered by means of electronic signatures, including through electronic
acknowledgement, shall have the same force and effect as copies hereof executed
and delivered with original signatures. All parties hereto may rely upon
electronic signatures, including electronic acknowledgements, as if such
signatures were originals. All parties hereto agree that an electronic signature
page, including an electronic acknowledgement, may be introduced into evidence
in any proceeding arising out of or related to this Agreement as if it were an
original signature page.

 

(b)

Electronic Delivery. Trustmark may, in its sole discretion, decide to deliver
any documents related to Restricted Stock Units granted under the Plan or future
Restricted Stock Units that may be granted under the Plan by electronic means or
request your consent to participate in the Plan by electronic means. You consent
to receive such documents by electronic delivery and agree to participate in the
Plan through any on-line or electronic system established and maintained by
Trustmark or another third party designated by Trustmark.

 

 

(c)

Notices. Any notice to Trustmark required under or relating to this Agreement
shall be in writing and addressed to:

Trustmark Corporation      

Mailing Address

248 E. Capitol Street

P.O. Box 291

Jackson, MS  39201

Jackson, MS  39205

 

 

Attention:  Secretary

 

 

Any notice to you required under or relating to this Agreement shall be in
writing and addressed to you at your address as it appears on the records of
Trustmark. Alternatively, any notice to Trustmark or you required under or
relating to this Agreement may be delivered via the internet hosting website
designated by Trustmark for the Plan.  

 

--------------------------------------------------------------------------------

 

 

(d)

Modification. This Agreement may be modified, amended, suspended or terminated
and any terms or conditions may be waived, but only by a written instrument
executed by the parties.  Notwithstanding the foregoing, Trustmark reserves the
right to revise this Agreement as it deems necessary or advisable, in its sole
discretion and without your consent, to comply with Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Section 409A
in connection to this Award of Restricted Stock Units.

 

(e)

Severability. The provisions of this Agreement are severable and should any
provision of this Agreement be held by a court of competent jurisdiction to be
unenforceable or invalid for any reason, the remaining provisions of this
Agreement shall not be affected by such holding and shall continue in full force
and effect in accordance with their terms.  

 

(f)

Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by, and construed in accordance with, the laws
of the State of Mississippi, without giving effect to the conflict of laws
principles thereof.  

 

(g)

Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to Trustmark or its Subsidiaries. This Agreement
shall inure to the benefit of your legal representatives. All obligations
imposed upon you and all rights granted to Trustmark under this Agreement shall
be binding upon your heirs, executors, administrators and successors.

 

(h)

Entire Agreement. This Agreement and the terms and conditions of the Plan
constitute the entire understanding between you and Trustmark and its
Subsidiaries, and supersedes all other agreements, whether written or oral, with
respect to the Award.

 

(i)

Headings. The headings of this Agreement are inserted for convenience only and
do not constitute a part of this Agreement.

 

(j)

Participant’s Acknowledgement. This Award is granted pursuant to the Plan and is
subject to the terms thereof. By accepting this Award, you acknowledge that you
(i) have read this Agreement, (ii) have received and read the Plan, (iii) have
had an opportunity to obtain the advice of counsel prior to accepting this
Agreement, and (iv) fully understand the terms and conditions of this Agreement
and the Plan.

To evidence its grant of the Award and the terms, conditions and restrictions
thereof, Trustmark has signed this Agreement as of the Award Date. This
Agreement shall not become legally binding unless you have accepted this
Agreement by the Agreement due date noted with respect to the Award on the
internet hosting website designated by Trustmark for the Plan (or such later
date as the Chairman of the Committee may accept) pursuant to such means as the
Committee may permit. If you fail to timely accept this Agreement, the Award
shall be cancelled and forfeited ab initio.

TRUSTMARK CORPORATION

 

 

By:

Its:

 

 

 